Bloodworth, J.
The White Provision Company obtained judgment against C. W. Christian, and W. L. Hardman was served with a summons of garnishment. Hardman answered that he was in no way indebted to the defendant in fi. fa. and had in his hands nothing belonging to him. This answer was traversed. Hpon the trial of the issues raised by the traverse and on conflicting evidence the jury returned a verdict in favor of the garnishee and against the traverse. The motion for a new trial contained the general grounds only; there was some evidence to support the finding of the jury, and their verdict having been approved by the trial judge, under the repeated and uniform rulings of. this court and of the Supreme Court a reviewing court is powerless to interfere. See Bradham v. State, 21 Ga. App. 510 (94 S. E. 618), and cases cited.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.